UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2009 Commission File Number 000-52414 CHINAGROWTH NORTH ACQUISITION CORPORATION 1818 Canggong Road, Fengxian Shanghai Chemical Industry Park Shanghai, China 201417 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: o Yes x No If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): n/a Execution of Second Amendment to the Share Purchase Agreement; Filing of Amended Notice of Extraordinary General Meeting of Shareholders, Proxy Statement and Proxy Card On January 12, 2009, ChinaGrowth North Acquisition Corporation (CGNAC) entered into a Second Amendment to the Share
